





KUNEKT CORPORATION

2011 STOCK OPTION PLAN

This 2011 Stock Option Plan (the “Plan”) provides for the grant of options to
acquire shares of common stock (the “Common Stock”), of Kunekt Corporation, a
Nevada company (the “Company”).  For the purposes of Eligible Employees (as
defined below) who are subject to tax in the United States, stock options
granted under this Plan that qualify under Section 422 of the United States
Internal Revenue Code of 1986, as amended (the “Code”), are referred to in this
Plan as “Incentive Stock Options”.  Incentive Stock Options and stock options
that do not qualify under Section 422 of the Code (“Non-Qualified Stock
Options”) and stock options granted to non-United States residents under this
Plan are referred to collectively as “Options”.



1.

PURPOSE



1.1

The purpose of this Plan is to retain the services of directors, officers,
valued key employees, advisors and consultants of the Company and subsidiaries
of the Company, and such other persons as the Plan Administrator shall select in
accordance with Section 3 below, and to encourage such persons to acquire a
greater proprietary interest in the Company, thereby strengthening their
incentive to achieve the objectives of the shareholders of the Company, and to
serve as an aid and inducement in the hiring of new employees and to provide an
equity incentive to advisors, consultants and other persons selected by the Plan
Administrator.



1.2

This Plan shall at all times be subject to all legal requirements relating to
the administration of stock option plans, if any, under applicable Canadian
federal and provincial securities laws, United States federal and state
securities laws, the Code, the rules of any applicable stock exchange or stock
quotation system, and the rules of any foreign jurisdiction applicable to
Options granted to residents therein (collectively, the “Applicable Laws”).



2.

ADMINISTRATION



2.1

This Plan shall be administered initially by the Board of Directors of the
Company (the “Board”), except that the Board may, in its discretion, establish a
committee composed of two (2) or more members of the Board to administer the
Plan, which committee (the “Committee”) may be an executive, compensation or
other committee, including a separate committee especially created for this
purpose. The Board or, if applicable, the Committee is referred to herein as the
“Plan Administrator”.



2.2

If and so long as the Common Stock is registered under Section 12(b) or 12(g) of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”), the Board shall consider in selecting the Plan Administrator and the
membership of any Committee, with respect to any persons subject or likely to
become subject to Section 16 of the Exchange Act, the provisions regarding (a)
“outside directors” as contemplated by Section 162(m) of the Code, and (b)
“Non-Employee Directors” as contemplated by Rule 16b-3 under the Exchange Act.



2.3

The Committee shall have the powers and authority vested in the Board hereunder
(including the power and authority to interpret any provision of the Plan or of
any Option).  The members of any such Committee shall serve at the pleasure of
the Board.  A majority of the members of the Committee shall constitute a
quorum, and all actions of the Committee shall be taken by a majority of the
members present.  Any action may be taken by a written instrument signed by all
of the members of the Committee and any action so taken shall be fully effective
as if it had been taken at a meeting.



2.4

The Board may at any time amend, suspend or terminate the Plan, subject to such
shareholder approval as may be required by Applicable Laws provided that:



(a)

no Options may be granted during any suspension of the Plan or after termination
of the Plan; and











--------------------------------------------------------------------------------

- 2 -






(b)

any amendment, suspension or termination of the Plan will not affect Options
already granted, and such Options will remain in full force and affect as if the
Plan had not been amended, suspended or terminated, unless mutually agreed
otherwise between the Optionee (as defined below) and the Plan Administrator,
which agreement will have to be in writing and signed by the Optionee and the
Company.



2.5

Subject to the provisions of this Plan, and with a view to effecting its
purpose, the Plan Administrator shall have sole authority, in its absolute
discretion, to:



(a)

construe and interpret this Plan;



(b)

define the terms used in the Plan;



(c)

prescribe, amend and rescind the rules and regulations relating to this Plan;



(d)

correct any defect, supply any omission or reconcile any inconsistency in this
Plan;



(e)

grant Options under this Plan;



(f)

determine the individuals to whom Options shall be granted under this Plan and
whether the Option is an Incentive Stock Option or a Non-Qualified Stock Option,
or otherwise;



(g)

determine the time or times at which Options shall be granted under this Plan;



(h)

determine the number of shares of Common Stock subject to each Option, the
exercise price of each Option, the duration of each Option and the times at
which each Option shall become exercisable;



(i)

determine all other terms and conditions of the Options;



(j)

approve the form of Agreements used under this Plan; and



(k)

make all other determinations and interpretations necessary and advisable for
the administration of the Plan.  



2.6

All decisions, determinations and interpretations made by the Plan Administrator
shall be binding and conclusive on all participants in the Plan and on their
legal representatives, heirs and beneficiaries, subject to any contrary
determination by the Board.



3.

ELIGIBILITY



3.1

Incentive Stock Options may be granted to any individual who, at the time the
Option is granted, is an employee of the Company or any Related Company (as
defined below) (“Eligible Employees”) subject to tax in the United States.



3.2

Non-Qualified Stock Options may be granted to Eligible Employees, directors,
officers, advisors, consultants and to such other persons who are not Eligible
Employees as the Plan Administrator shall select, subject to any Applicable
Laws.  



3.3

Options may be granted in substitution for outstanding options of another
company in connection with the merger, consolidation, acquisition of property or
stock or other reorganization between such other company and the Company or any
subsidiary of the Company.  Options also may be granted in exchange for
outstanding Options.  











--------------------------------------------------------------------------------

- 3 -






3.4

Any person to whom an Option is granted under this Plan is referred to as an
“Optionee”.  Any person who is the owner of an Option is referred to as a
“Holder”.



3.5

As used in this Plan, the term “Related Company” shall mean any company (other
than the Company) that is a “Parent Company” of the Company or “Subsidiary
Company” of the Company, as those terms are defined in Sections 424(e) and
424(f), respectively, of the Code (or any successor provisions) and the
regulations thereunder (as amended from time to time).



4.

STOCK



4.1

The Plan Administrator is authorized to grant Options to acquire shares of the
Company’s authorized but unissued, or reacquired, Common Stock up to 10% of the
outstanding Common Stock at the time of the grant.  The number of shares with
respect to which Options may be granted hereunder is subject to adjustment as
set forth in Section 5.1(m) hereof.  In the event that any outstanding Option
expires or is terminated for any reason, the shares of Common Stock allocable to
the unexercised portion of such Option may again be subject to an Option granted
to the same Optionee or to a different person eligible under Section 3 of this
Plan.



5.

TERMS AND CONDITIONS OF OPTIONS



5.1

Each Option granted under this Plan shall be evidenced by a written agreement
approved by the Plan Administrator (the “Agreement”).  Agreements may contain
such provisions, not inconsistent with this Plan, as the Plan Administrator in
its discretion may deem advisable.  All Options also shall comply with the
following requirements:



(a)

Number of Shares and Type of Option

Each Agreement shall state the number of shares of Common Stock to which it
pertains and, for Optionees subject to tax in the United States, whether the
Option is intended to be an Incentive Stock Option or a Non-Qualified Stock
Option, provided that:



(i)

in the absence of action to the contrary by the Plan Administrator in connection
with the grant of an Option, all Options shall be Non-Qualified Stock Options;



(ii)

the aggregate fair market value (determined at the Date of Grant, as defined
below) of the stock with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee subject to tax in the United
States during any calendar year (granted under this Plan and all other Incentive
Stock Option plans of the Company, a Related Company or a predecessor company)
shall not exceed U.S.$100,000, or such other limit as may be prescribed by the
Code as it may be amended from time to time (the “Annual Limit”); and



(iii)

any portion of an Option which exceeds the Annual Limit shall not be void but
rather shall be a Non-Qualified Stock Option.



(b)

Date of Grant

Each Agreement shall state the date the Plan Administrator has deemed to be the
effective date of the Option for purposes of this Plan (the “Date of Grant”).



(c)

Option Price

Each Agreement shall state the price per share of Common Stock at which it is
exercisable.  The Plan Administrator shall act in good faith to establish the
exercise price in accordance with Applicable Laws;  provided that:











--------------------------------------------------------------------------------

- 4 -






(i)

the per share exercise price for an Incentive Stock Option or any Option granted
to a “covered employee” as such term is defined for purposes of Section 162(m)
of the Code (“Covered Employee”) shall not be less than the fair market value
per share of the Common Stock at the Date of Grant as determined by the Plan
Administrator in good faith;



(ii)

with respect to Incentive Stock Options granted to greater-than-ten percent
(>10%) shareholders of the Company (as determined with reference to
Section 424(d) of the Code), the exercise price per share shall not be less than
one hundred ten percent (110%) of the Fair Market Value (as such term is defined
in (v) below) per share of the Common Stock at the Date of Grant as determined
by the Plan Administrator in good faith;



(iii)

Options granted in substitution for outstanding options of another company in
connection with the merger, consolidation, acquisition of property or stock or
other reorganization involving such other company and the Company or any
subsidiary of the Company may be granted with an exercise price equal to the
exercise price for the substituted option of the other company, subject to any
adjustment consistent with the terms of the transaction pursuant to which the
substitution is to occur; and



(iv)

with respect to Non-Qualified Stock Options, the exercise price per share shall
be determined by the Plan Administrator at the time the Option is granted.



(v)

For the purposes of the Plan, “Fair Market Value” means, with respect to the
Common Stock and as of the date an Incentive Stock Option is granted hereunder,
the market price per share of such Common Stock determined by the Committee,
consistent with the requirements of Section 422 of the Code and to the extent
consistent therewith, as follows: (i) if the Common Stock was traded on a stock
exchange on the date in question, then the Fair Market Value will be equal to
the closing price reported by the applicable composite-transactions report for
such date;  (ii) if the Common Stock was traded over-the-counter on the date in
question and was classified as a national market issue, then the Fair Market
Value will be equal to the last-transaction price quoted by the applicable
trading market’s system for such date; (iii) if the Stock was traded
over-the-counter on the date in question but was not classified as a national
market issue, then the Fair Market Value will be equal to the average of the
last reported representative bid and asked prices quoted by the applicable
trading market’s system for such date; and (iv) if none of the foregoing
provisions is applicable, then the Fair Market Value will be determined by the
Committee in good faith on such basis as it deems appropriate.



(d)

Duration of Options

At the time of the grant of the Option, the Plan Administrator shall designate,
subject to paragraph 5.1(g) below, the expiration date of the Option, which date
shall not be later than ten (10) years from the Date of Grant; provided, that
the expiration date of any Incentive Stock Option granted to a greater-than-ten
percent (>10%) shareholder of the Company (as determined with reference to
Section 424(d) of the Code) shall not be later than five (5) years from the Date
of Grant.  In the absence of action to the contrary by the Plan Administrator in
connection with the grant of a particular Option, and except in the case of
Incentive Stock Options as described above, all Options granted under this Plan
shall expire five (5) years from the Date of Grant.



(e)

Vesting Schedule

No Option shall be exercisable until it has vested.  The vesting schedule for
each Option shall be specified by the Plan Administrator at the time of grant of
the Option prior to the provision of services with respect to which such Option
is granted; provided that if no vesting schedule is specified at the time of
grant, the Option shall vest as follows:











--------------------------------------------------------------------------------

- 5 -






(i)

90 days after the Date of Grant, the Option shall vest and shall become
exercisable with respect to 25% of the Common Stock to which it pertains;



(ii)

on the first anniversary of the Date of Grant, the Option shall vest and shall
become exercisable with respect to an additional 25% of the Common Stock to
which it pertains;



(iii)

on the second anniversary of the Date of Grant, the Option shall vest and shall
become exercisable with respect to an additional 25% of the Common Stock to
which it pertains; and



(iv)

on the third anniversary of the Date of Grant, the Option shall vest and shall
become exercisable with respect to balance of the Common Stock to which it
pertains.

The Plan Administrator may specify a vesting schedule for all or any portion of
an Option based on the achievement of performance objectives established in
advance of the commencement by the Optionee of services related to the
achievement of the performance objectives.  Performance objectives shall be
expressed in terms of one or more of the following:  return on equity, return on
assets, share price, market share, sales, earnings per share, costs, net
earnings, net worth, inventories, cash and cash equivalents, gross margin or the
Company’s performance relative to its internal business plan, or such other
terms as determined and directed by the Board.  Performance objectives may be in
respect of the performance of the Company as a whole (whether on a consolidated
or unconsolidated basis), a Related Company, or a subdivision, operating unit,
product or product line of either of the foregoing.  Performance objectives may
be absolute or relative and may be expressed in terms of a progression or a
range.  An Option that is exercisable (in full or in part) upon the achievement
of one or more performance objectives may be exercised only following written
notice to the Optionee and the Company by the Plan Administrator that the
performance objective has been achieved.



(f)

Reserved.



(g)

Term of Option



(i)

Options that have vested as specified by the Plan Administrator or in accordance
with this Plan, shall terminate, to the extent not previously exercised, upon
the occurrence of the first of the following events:



A.

the expiration of the Option, as designated by the Plan Administrator in
accordance with Section 5.1(d) above;



B.

the date of an Optionee’s termination of employment or contractual relationship
with the Company or any Related Company for cause (as determined in the sole
discretion of the Plan Administrator);



C.

the expiration of three (3) months from the date of (i) an Optionee’s
termination of employment or contractual relationship with the Company or any
Related Company for any reason whatsoever other than cause, death or Disability
(as defined below), or (ii) an Optionee’s resignation as an officer, director,
employee, advisor or consultant of the Company or any Related Company; or



D.

the expiration of one year (1) from termination of an Optionee’s employment or
contractual relationship by reason of death or Disability (as defined below).



(ii)

Upon the death of an Optionee, any vested Options held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee’s rights under
such Option shall pass by the Optionee’s will or by the laws of descent and
distribution of the











--------------------------------------------------------------------------------

- 6 -




Optionee’s domicile at the time of death and only until such Options terminate
as provided above.  



(iii)

For purposes of the Plan, unless otherwise defined in the Agreement,
“Disability” shall mean medically determinable physical or mental impairment
which has lasted or can be expected to last for a continuous period of not less
than six (6) months or that can be expected to result in death.  The Plan
Administrator shall determine whether an Optionee has incurred a Disability on
the basis of medical evidence acceptable to the Plan Administrator.  Upon making
a determination of Disability, the Plan Administrator shall, for purposes of the
Plan, determine the date of an Optionee’s termination of employment or
contractual relationship.



(iv)

Unless accelerated in accordance with Section 5.1(f) above, unvested Options
shall terminate immediately upon the Optionee resigning from or the Company
terminating the Optionee’s employment or contractual relationship with the
Company or any Related Company for any reason whatsoever, including death or
Disability.  



(v)

For purposes of this Plan, transfer of employment between or among the Company
and/or any Related Company shall not be deemed to constitute a termination of
employment with the Company or any Related Company.  For purposes of this
subsection, employment shall be deemed to continue while the Optionee is on
military leave, sick leave or other bona fide leave of absence (as determined by
the Plan Administrator). The foregoing notwithstanding, employment shall not be
deemed to continue beyond the first ninety (90) days of such leave, unless the
Optionee’s re-employment rights are guaranteed by statute or by contract.



(h)

Exercise of Options



(i)

Options shall be exercisable, in full or in part, at any time after vesting,
until termination.  If less than all of the shares included in the vested
portion of any Option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the Option term.  No portion of any
Option for less than fifty (50) shares (as adjusted pursuant to Section 5.1(m)
below) may be exercised; provided, that if the vested portion of any Option is
less than fifty (50) shares, it may be exercised with respect to all shares for
which it is vested.  Only whole shares may be issued pursuant to an Option, and
to the extent that an Option covers less than one (1) share, it is
unexercisable.



(ii)

Options or portions thereof may be exercised by giving written notice to the
Company, which notice shall specify the number of shares to be purchased, and be
accompanied by payment in the amount of the aggregate exercise price for the
Common Stock so purchased, which payment shall be in the form specified in
Section 5.1(i) below.  The Company shall not be obligated to issue, transfer or
deliver a certificate of Common Stock to the Holder of any Option, until
provision has been made by the Holder, to the satisfaction of the Company, for
the payment of the aggregate exercise price for all shares for which the Option
shall have been exercised and for satisfaction of any tax withholding
obligations associated with such exercise.  



(iii)

During the lifetime of an Optionee, Options are exercisable only by the Optionee
or in the case of a Non-Qualified Stock Option, transferee who takes title to
such Option in the manner permitted by subsection 5.1(k) hereof.



(i)

Payment upon Exercise of Option

Upon the exercise of any Option, the aggregate exercise price shall be paid to
the Company in cash, by certified or cashier’s check or by wire transfer.  In
addition, if pre-approved in writing by the Plan











--------------------------------------------------------------------------------

- 7 -




Administrator who may arbitrarily withhold consent, the Holder may pay for all
or any portion of the aggregate exercise price by complying with one or more of
the following alternatives:



(i)

by delivering to the Company shares of Common Stock previously held by such
Holder, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to exercise of the Option, which shares of Common Stock
received or withheld shall have a fair market value at the date of exercise (as
determined by the Plan Administrator) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise; or



(ii)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.



(j)

No Rights as a Shareholder

A Holder shall have no rights as a shareholder with respect to any shares
covered by an Option until such Holder becomes a record holder of such shares,
irrespective of whether such Holder has given notice of exercise.  Subject to
the provisions of Section 5.1(m) hereof, no rights shall accrue to a Holder and
no adjustments shall be made on account of dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
declared on, or created in, the Common Stock for which the record date is prior
to the date the Holder becomes a record holder of the shares of Common Stock
covered by the Option, irrespective of whether such Holder has given notice of
exercise.



(k)

Transfer of Option



(i)

Options granted under this Plan and the rights and privileges conferred by this
Plan may not be transferred, assigned, pledged or hypothecated in any manner
(whether by operation of law or otherwise) other than by will or by applicable
laws of descent and distribution or pursuant to a qualified domestic relations
order, and shall not be subject to execution, attachment or similar process;
provided however that, subject to applicable laws:



A.

for Incentive Stock Options and if permitted by applicable law at the time, any
Agreement may provide or be amended to provide that an Option to which it
relates is transferable without payment of consideration to immediate family
members of the Optionee or to trusts or partnerships or limited liability
companies established exclusively for the benefit of the Optionee and the
Optionee’s immediate family members; or



B.

for Non-Qualified Stock Options, the Optionee’s heirs or administrators may
exercise any portion of the outstanding Options within one year of the
Optionee’s death.



(ii)

Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of any Option or of any right or privilege conferred by this Plan contrary to
the provisions hereof, or upon the sale, levy or any attachment or similar
process upon the rights and privileges conferred by this Plan, such Option shall
thereupon terminate and become null and void.



(l)

Securities Regulation and Tax Withholding



(i)

Shares shall not be issued with respect to an Option unless the exercise of such
Option and the issuance and delivery of such shares shall comply with all
Applicable Laws.  The inability of the Company to obtain from any regulatory
body or authority deemed by the Company to be necessary for the lawful issuance
and sale of any Options or shares under











--------------------------------------------------------------------------------

- 8 -




this Plan, or the unavailability of an exemption from registration for the
issuance and sale of any shares under this Plan, shall relieve the Company of
any liability with respect to the non-issuance or sale of such Options or
shares.



(ii)

As a condition to the exercise of an Option, the Plan Administrator may require
the Holder to represent and warrant in writing at the time of such exercise that
the shares are being purchased only for investment and without any then-present
intention to sell or distribute such shares.  At the option of the Plan
Administrator, a stop-transfer order against such shares may be placed on the
stock books and records of the Company, and a legend indicating that the stock
may not be pledged, sold or otherwise transferred unless an opinion of counsel
is provided stating that such transfer is not in violation of any applicable law
or regulation, may be stamped on the certificates representing such shares in
order to assure an exemption from registration.  The Plan Administrator also may
require such other documentation as may from time to time be necessary to comply
with all Applicable Laws.  THE COMPANY HAS NO OBLIGATION TO UNDERTAKE
REGISTRATION OF OPTIONS OR THE SHARES OF STOCK ISSUABLE UPON THE EXERCISE OF
OPTIONS.



(iii)

The Holder shall pay to the Company by wire transfer, certified or cashier’s
check, promptly upon exercise of an Option or, if later, the date that the
amount of such obligations becomes determinable, all applicable federal, state,
provincial, local and foreign withholding taxes that the Plan Administrator, in
its discretion, determines to result upon exercise of an Option or from a
transfer or other disposition of shares of Common Stock acquired upon exercise
of an Option or otherwise related to an Option or shares of Common Stock
acquired in connection with an Option.  Upon approval of the Plan Administrator,
a Holder may satisfy such obligation by complying with one or more of the
following alternatives selected by the Plan Administrator:



A.

by delivering to the Company shares of Common Stock previously held by such
Holder or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Option, which shares of Common Stock
received or withheld shall have a fair market value at the date of exercise (as
determined by the Plan Administrator) equal to any withholding tax obligations
arising as a result of such exercise, transfer or other disposition; or



B.

by complying with any other payment mechanism approved by the Plan Administrator
from time to time.



(iv)

The issuance, transfer or delivery of certificates of Common Stock pursuant to
the exercise of Options may be delayed, at the discretion of the Plan
Administrator, until the Plan Administrator is satisfied that the applicable
requirements of all securities laws and withholding provisions under all
applicable laws have been met and that the Holder has paid or otherwise
satisfied any withholding tax obligation as described in paragraph 5.1(l)(iii)
above.



(m)

Stock Dividend or Reorganization



(i)

If: (1) the Company shall at any time be involved in a transaction described in
Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations thereunder; (2) the Company shall
declare a dividend payable in, or shall subdivide, reclassify, reorganize, or
combine, its Common Stock or otherwise effect a change in the outstanding Common
Stock as a result of a stock split, reverse stock split or other
recapitalization; or (3) any other event with substantially the same effect
shall occur, the Plan Administrator shall, subject to applicable law, with
respect to each outstanding Option, proportionately adjust the number of shares
of Common Stock subject to such Option and/or the exercise price per share so as
to preserve the rights of











--------------------------------------------------------------------------------

- 9 -




the Holder substantially proportionate to the rights of the Holder prior to such
event, and to the extent that such action shall include an increase or decrease
in the number of shares of Common Stock subject to outstanding Options, the
number of shares available under Section 4 of this Plan and the exercise price
for such Options shall automatically be increased or decreased, as the case may
be, proportionately, without further action on the part of the Plan
Administrator, the Company, the Company’s shareholders, or any Holder, so as to
preserve the proportional rights of the Holder.



(ii)

In the event that the presently authorized capital stock of the Company is
changed into the same number of shares with a different par value, or without
par value, the stock resulting from any such change shall be deemed to be Common
Stock within the meaning of the Plan, and each Option shall apply to the same
number of shares of such new stock as it applied to old shares immediately prior
to such change.



(iii)

If the Company shall at any time declare an extraordinary dividend with respect
to the Common Stock, whether payable in cash or other property, the Plan
Administrator may, subject to applicable law, in the exercise of its sole
discretion and with respect to each outstanding Option, proportionately adjust
the number of shares of Common Stock subject to such Option and/or adjust the
exercise price per share so as to preserve the rights of the Holder
substantially proportionate to the rights of the Holder prior to such event, and
to the extent that such action shall include an increase or decrease in the
number of shares of Common Stock subject to outstanding Options, the number of
shares available under Section 4 of this Plan shall automatically be increased
or decreased, as the case may be, proportionately, without further action on the
part of the Plan Administrator, the Company, the Company’s shareholders, or any
Holder.



(iv)

The foregoing adjustments in the shares subject to Options shall be made by the
Plan Administrator, or by any successor administrator of this Plan, or by the
applicable terms of any assumption or substitution document.



(v)

The grant of an Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.



(vi)

In the event of the dissolution or liquidation of the Company, each Option shall
terminate immediately prior to the consummation of such action, unless otherwise
determined by the Plan Administrator.



6.

EFFECTIVE DATE; SHAREHOLDER APPROVAL



6.1

Incentive Stock Options may be granted by the Plan Administrator from time to
time on or after the date on which this Plan is adopted by the Board (the
“Effective Date”) through the day immediately preceding the tenth anniversary of
the Effective Date.



6.2

Non-Qualified Stock Options may be granted by the Plan Administrator on or after
the Effective Date and until this Plan is terminated by the Board in its sole
discretion.  



6.3

Termination of this Plan shall not terminate any Option granted prior to such
termination.  



6.4

Any Incentive Stock Options granted by the Plan Administrator prior to the
approval of this Plan by the shareholders of the Company shall be granted
subject to ratification of this Plan by the shareholders of the Company within
twelve (12) months before or after the Effective Date.  If such shareholder
ratification is not obtained, all Incentive Stock Options granted prior thereto
and thereafter shall be considered Non-Qualified Stock











--------------------------------------------------------------------------------

- 10 -




Options and any Incentive Stock Options granted to Covered Employees will not be
eligible for the exclusion set forth in Section 162(m) of the Code with respect
to the deductibility by the Company of certain compensation.  



7.

NO OBLIGATIONS TO EXERCISE OPTION



7.1

The grant of an Option shall impose no obligation upon the Optionee to exercise
such Option.



8.

NO RIGHT TO OPTIONS OR TO EMPLOYMENT



8.1

Whether or not any Options are to be granted under this Plan shall be
exclusively within the discretion of the Plan Administrator, and nothing
contained in this Plan shall be construed as giving any person any right to
participate under this Plan.  



8.2

The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any Related Company, express or implied,
that the Company or any Related Company will employ or contract with an Optionee
for any length of time, nor shall it interfere in any way with the Company’s or,
where applicable, a Related Company’s right to terminate Optionee’s employment
at any time, which right is hereby reserved.



9.

APPLICATION OF FUNDS



9.1

The proceeds received by the Company from the sale of Common Stock issued upon
the exercise of Options shall be used for general corporate purposes, unless
otherwise directed by the Board.



10.

INDEMNIFICATION OF PLAN ADMINISTRATOR



10.1

In addition to all other rights of indemnification they may have as members of
the Board, members of the Plan Administrator shall be indemnified by the Company
for all reasonable expenses and liabilities of any type or nature, including
attorneys’ fees, incurred in connection with any action, suit or proceeding to
which they or any of them are a party by reason of, or in connection with, this
Plan or any Option granted under this Plan, and against all amounts paid by them
in settlement thereof (provided that such settlement is approved by independent
legal counsel selected by the Company), except to the extent that such expenses
relate to matters for which it is adjudged that such Plan Administrator member
is liable for willful misconduct; provided, that within fifteen (15) days after
the institution of any such action, suit or proceeding, the Plan Administrator
member involved therein shall, in writing, notify the Company of such action,
suit or proceeding, so that the Company may have the opportunity to make
appropriate arrangements to prosecute or defend the same.



11.

AMENDMENT OF PLAN



11.1

The Plan Administrator may, subject to Applicable Laws, at any time, modify,
amend or terminate this Plan or modify or amend Options granted under this Plan,
including, without limitation, such modifications or amendments as are necessary
to maintain compliance with applicable statutes, rules or regulations; provided
however that:



(a)

no amendment with respect to an outstanding Option which has the effect of
reducing the benefits afforded to the Holder thereof shall be made over the
objection of such Holder;



(b)

the events triggering acceleration of vesting of outstanding Options may be
modified, expanded or eliminated without the consent of Holders;



(c)

the Plan Administrator may condition the effectiveness of any such amendment on
the receipt of shareholder approval at such time and in such manner as the Plan
Administrator may consider necessary for the Company to comply with or to avail
the Company and/or the Optionees of the benefits of any securities, tax, market
listing or other administrative or regulatory requirement; and











--------------------------------------------------------------------------------

- 11 -






(d)

the Plan Administrator may not increase the number of shares available for
issuance on the exercise of Incentive Stock Options without shareholder
approval.  



11.2

Without limiting the generality of Section 11.1 hereof, the Plan Administrator
may modify grants to persons who are eligible to receive Options under this Plan
who are foreign nationals or employed outside Canada and the United States to
recognize differences in local law, tax policy or custom.

Effective Date:  January  _______, 2011









